  Case: 2:21-cv-03760-EAS-EPD Doc #: 5 Filed: 08/11/21 Page: 1 of 1 PAGEID #: 26




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ABEBA ZERIHUN,

               Plaintiff,
                                                     Case No. 2:21-cv-3760
       v.                                            JUDGE EDMUND A. SARGUS, JR.
                                                     Magistrate Judge Elizabeth P. Deavers

CITY OF COLUMBUS,

               Defendant.


                                            ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on June 28, 2021. (ECF No. 4). The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, Plaintiff’s action is dismissed in the entirety pursuant to 28 U.S.C.

§ 1915(e)(2)(B). Additionally, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal of this order would not be taken in good faith. If plaintiff moves for leave to appeal in

forma pauperis, the request should be denied.

       IT IS SO ORDERED.



8/11/2021                                            s/Edmund A. Sargus, Jr.
DATE                                                 EDMUND A. SARGUS, JR.
                                                     UNITED STATES DISTRICT JUDGE
